Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 15/117059 application originally filed August 05, 2016.
Amended claims 1-17, filed April 29, 2021, are pending and have been fully considered.  Claims 7-15 are withdrawn from consideration due to being drawn to a nonelected invention.  Claims 16 and 17 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacki et al. (WO 2012/074481 A1) hereinafter “Lacki” in view of Laustsen (US 8679778).
Regarding Claim 1
	Lacki discloses in the abstract and Figures 1-6, a chromatography system for separation of a biopolymer.  
	The system of Lacki comprises (see Figures 1-6) (see pages 5-6 of Lacki):
at least one feed tank 3 and at least one hold tank 4;4a,4b,4c, meeting the feed container of the capturing system of claim 1 of the present invention
at least two packed bed chromatography columns 7, 8 (first and second chromatography) and for each packed bed chromatography column at least one pump 10 and at least one inlet and outlet detector 11 both connected to said each packed bed chromatography column, 
wherein the feed tank, the hold tank(s), the elution buffer tank and the eluate tank are each connected to the packed bed chromatography columns via a system of valves 12. As defined above, the hold tank(s) is/are connected to at least one inlet end 13 of a column 7,8 and at least one outlet end 14 of a column 7,8, e.g. via the system of valves 12. In other words, at least two packed bed chromatography columns, each with an inlet end 13 and an outlet end 14, are provided and these columns are connected to at least one feed tank 3, at least one hold tank 4;4a,4b,4c, at least one elution buffer tank 5 and at least one eluate tank 6 via a system of valves. Each packed bed chromatography column is also connected to at least one pump and at least one outlet detector. The pumps can be connected to the inlet ends of the columns and the outlet detectors can be connected to the outlet ends of the columns. The outlet detectors can be of any type suitable for monitoring the concentration of a biopolymer, e.g. UV absorption detectors, refractive index detectors, light scattering detectors etc. 
at least one elution buffer tank 5, at least one eluate tank 6, wherein the eluting system comprises at least one wash buffer tank (16), meeting the eluting tank system, wherein the system comprises:
at least one equilibration buffer tank 15, at least one wash buffer tank 16 and/or at least one regeneration liquid tank 17
the feed 3, elution buffer 6, equilibration buffer 15 and wash buffer 16 tanks can be connected to the chromatography columns either directly via the pumps as in Figures 4 and 5 or via the hold tanks 4a,4b,4c and the pumps as in 
It is to be noted, Lacki teaches that valves are continuously connected throughout the system, which discloses there are numerous valves present within the system, i.e. between inlets, outlets, pumps, tanks, columns, etc.  Lacki specifically discloses on page 8 lines 10-25, valves 12 comprise pinch valves such as clamps or pinch valves operated by e.g. magnetic, electrical, pneumatic or hydraulic actuation. Pinch valves are commonly used in disposable bioprocessing because they can be mounted directly on the flexible tubing flow paths with no additional fluid-contact surfaces. Continuous and semi- continuous chromatography has hitherto relied on valves that are able to selectively direct flow into a plurality of branching flow paths, i.e. multipath valves such as rotary valves and slide valves.  
Lacki discloses the chromatography system of claim 1 of the present invention but fails to teach a cell culture vessel for holding a medium comprising the biopolymer and waste products wherein the cell culture vessel comprises a product harvest module, wherein the product harvest module has an outlet.
However, Laustsen discloses in column 3 lines 59-67 and column 4 lines 1-5, a bioreactor arrangement and a method for producing a biopolymer of interest in a continuous perfusion fermentation process, wherein the bioreactor comprises an impurity filter unit and a product harvest module characterized by that: (i) the impurity filter unit allows impurities with a MW below the MW of the biopolymer of interest to be removed while retaining cells and the 
Laustsen further discloses in column 5 lines 49-56, a critical element in a culture perfusion system as described herein is the cell/medium separator (herein termed product harvest module). Overall there are two major classes of techniques for the separation of cells from the medium in perfusion bioreactors, namely, by gravitational or centrifugal sedimentation, and by filtration (e.g. tangential filtration such as axial rotation filtration or as spin filters or cross flow filtration). 
. 

Allowable Subject Matter
Claims 16 and 17 are allowed.
The applied combination of prior art Lacki et al. (WO 2012/074481 A1) hereinafter “Lacki”, Laustsen (US 8679778) and Williams et al. (US 2011/0073548) hereinafter “Williams” and further in view of “Process Analytical Equipment for Monitoring, Control and Cost Optimization of Inline Dilution Processes, turning science into solutions” Sartorius Stedim Biotech hereinafter cited under “Sartorius” fails to teach the claimed chromatography system in the first chromatography unit (2) has an inlet (12) and an outlet (13) and the second chromatography unit (3) has an inlet (14) and an outlet (15), wherein the outlet (16) of the product harvest module (51) is in fluid connection with the inlet (12) of the first chromatography unit (2) and in fluid connection with the inlet (14) of the second chromatography unit (3), wherein a first valve means (31) is located between the outlet (16) of the product harvest module and the inlet (12) of the first chromatography unit (2), and a second valve means (32) is located between the outlet (16) of the product harvest module and the inlet (14) of the second 
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied combination of prior art Lacki et al. (WO 2012/074481 A1) hereinafter “Lacki”, Laustsen (US 8679778) and Williams et al. (US 2011/0073548) hereinafter “Williams” and further in view of “Process Analytical Equipment for Monitoring, Control and Cost Optimization of Inline Dilution Processes, turning science into solutions” Sartorius Stedim Biotech hereinafter cited under “Sartorius” fails to teach the combination of claim 1 and claims 2-6 due to claim 1 has been further amended to claim that the first chromatography system and the second chromatography system are in direct fluid connection.
Response to Arguments
Applicant’s arguments, filed April 29, 2021, with respect to claims 2-4, 6, 16 and 17 have been fully considered and are persuasive.  The rejection in view of Lacki et al. (WO 2012/074481 A1) hereinafter “Lacki”, Laustsen (US 8679778) and Williams et al. (US 2011/0073548) hereinafter “Williams” and further in view of “Process Analytical Equipment for Monitoring, Control and Cost Optimization of Inline Dilution Processes, turning science into solutions” Sartorius Stedim Biotech hereinafter cited under “Sartorius” has been withdrawn. 
Applicant’s arguments in view of Williams (US 2011/0073548), filed April 29, 2021, with respect to the rejection(s) of claim(s) 1 and 5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lacki et al. (WO 2012/074481 A1) hereinafter “Lacki”, Laustsen (US 8679778).
It is to be noted, the arguments directed to Lacki and Lausten are not deemed persuasive and response to the arguments submitted July 14, 2020 and April 29, 2021 are maintained.
Applicants argued: “1 and 2. Lacki and Laustsen, whether taken alone or in combination, do not teach or suggest the claimed bioreactor arrangement according to amended claim 1 comprising a chromatography system where the outlet of a first chromatography is in fluid connection with the inlet of a second chromatography unit and the outlet of the second chromatography unit is in fluid connection with the inlet of the first chromatography unit. Lacki and Laustsen, whether taken alone or in combination, do not teach or suggest the claimed bioreactor arrangement according to amended claim 1 comprising a chromatography system, that comprises a fluid connection between the outlet of the product harvest module and the inlet of the first chromatography unit, and a fluid connection between the outlet of the product harvest module and the inlet of the second chromatography unit.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Lacki does not specifically show in the drawings a first chromatography unit is in fluid connection with the inlet of a second chromatography unit and the outlet of the second chromatography is in fluid connection with the inlet of the first chromatography unit and the addition of an in-line buffer.  However, Lacki 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771